       Case 2:19-cv-00308-NBF-CRE Document 44 Filed 06/05/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 QUINTEZ TALLEY,                                   )      Civil Action No. 2: 19-cv-0308
                                                   )
              Plaintiff,                           )      United States District Judge
                                                   )      Nora Barry Fischer
 v.                                                )
                                                   )
 PENNSYLVANIA DEPT. OF                             )
 CORRECTIONS, et al.,                              )
                                                   )
                                                   )
         Defendants.                               )


                                               ORDER

        AND NOW, this 5th day of June, 2020, for the reasons set forth in the accompanying

Memorandum Opinion, it is hereby ORDERED, ADJUDGED, AND DECREED that the

Report and Recommendation (ECF No. 39) filed on May 22, 2020, by Chief Magistrate Judge

Cynthia Reed Eddy is ADOPTED as the opinion of the Court.



        It is ORDERED that the Motion to Dismiss filed by Defendants is GRANTED in its

entirety based on Plaintiff’s failure to state a claim.



        It is further ORDERED that Plaintiff’s state law claims are dismissed without prejudice

for want of jurisdiction.



        It is further ORDERED that the Clerk of Court mark this case closed.




                                                   1
      Case 2:19-cv-00308-NBF-CRE Document 44 Filed 06/05/20 Page 2 of 2




       AND it is further ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, Plaintiff has thirty (30) days to file a notice of appeal as provided by Rule 3

of the Federal Rules of Appellate Procedure.



                                                     BY THE COURT:

                                                     s/Nora Barry Fischer
                                                     Nora Barry Fischer
                                                     United States District Judge

cc:    QUINTEZ TALLEY
       KT 5091
       SCI Fayette
       48 Overlook Drive
       Labelle, PA 15450
       (via U.S. First Class Mail)

       Timothy Mazzocca
       Office of Attorney General
       (via ECF electronic notification)




                                                 2
